OPINION

BUETTNER, Judge:
Respondent Brock Allen Hale (Hale) was employed as a meat packer and sanitation worker at Hormel Food Corporation (Hormel). Hale filed a Form 3, Employee’s First Notice of Accidental Injury and Claim for Compensation, March 22, 1994. He claimed injury to hands and wrists. The Workers’ Compensation Court found that Hale sustained permanent partial disability to both of his hands. The issue of vocational rehabilitation was specifically reserved for future hearing.
Hale filed a Form 9 January 11, 1995, requesting evaluation for vocational rehabilitation. The question presented for review was whether the trial court, as affirmed by the en banc panel, erred in its order referring Hale to a qualified physician or facility for evaluation of his need for rehabilitation services pursuant to 85 O.S.Supp.1993 § 16A. The trial court found that Hale was unable to perform the same occupational duties he was performing before his injuries.
This court issued an order directing Petitioners to show cause why the appeal should not be dismissed as premature. Petitioners responded and stated that they were aggrieved by the trial court’s order because the order required them to pay for a vocational evaluation. In support of their argument, Petitioners cite 85 O.S.1991 § 3.6, “Appellate Procedures” and Toney v. Parker Drilling Co., 640 P.2d 1356 (Okla.1982). To-ney distinguishes reviewability of workers’ compensation decisions from those of the district courts. In the workers’ compensation system, an order is final and appealable if failure to appeal the order would make it “impervious to reconsideration.” Toney v. Parker Drilling Co., at 1357.
What is patently not present in the case at hand, however, is Petitioners’ showing of “feeling aggrieved,” a condition precedent to use of the appellate procedures. 85 O.S.1991 § 3.6(A). The trial court found, *92and the en bañe panel affirmed, that Hale was entitled to receive a vocational rehabilitation evaluation and that by separate order, not included in the record, that Hale would be directed to receive such evaluation under the supervision of a particular vocational rehabilitation group. Petitioners have not shown that they were ordered to pay for anything or that they were in any way aggrieved by the order.
For this reason, we find Petitioners’ appeal premature and dismiss the cause without prejudice to refiling from a proper appeal-able order.
HANSEN, P.J., and ADAMS, Y.C.J., concur.